DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/027,517, filed on 09/16/2013.
Drawings
The drawings filed on 02/22/2021 are accepted by the Examiner.
Specification
The disclosure filed on 02/22/2021 is accepted by the Examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10932155 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the present application are anticipated by claims 1-4 of U.S. Patent No. US 10932155 B2.

Present Application
US 10932155 B2
1. A device configured to be used in a terminal in a wireless communication, the device comprising: a unit configured to: cause the terminal to generate a frame, the frame comprising: a first preamble, a second and a third preambles positioned subsequent to the first preamble, a first bit stream positioned between the second preamble and the third preamble, and a data field positioned subsequent to the third preamble; and cause the terminal to transmit the frame, wherein: the first bit stream comprises information about 
whether or not the frame is transmitted using space time block coding, the first bit stream comprising at least one bit, the third preamble comprises a fourth preamble and a fifth preamble, and the second preamble is preceded by a guard interval having a length of 1.6 μsec, the first bit stream is preceded by a guard interval having a length of 0.8 μsec, the fourth preamble is preceded by a guard interval having a length of 0.8 asec, fifth preamble is preceded by a guard interval having a length of 0.8 μsec, and the data field is preceded by a guard interval having a length of 0.8 μsec.
1. A device configured to be used in a terminal in a wireless communication, the device comprising: a unit configured to: cause the terminal to generate a frame, the frame comprising: a first preamble, a second and a third preambles positioned subsequent to the first preamble, a first bit stream positioned between the second preamble and the third preamble, and a data field positioned subsequent to the third preamble; and cause the terminal to transmit the frame, wherein: the first bit stream comprises information 
indicating whether or not the frame is transmitted using space time block coding, the first bit stream comprising at least one bit, the third preamble comprises a fourth preamble and a fifth preamble, and the second preamble is preceded by a guard interval having a length of 1.6 μsec, the first bit stream is preceded by a guard interval having a length of 0.8 μsec, the fourth preamble is preceded by a guard interval having a length of 0.8 μsec, fifth preamble is preceded by a guard interval having a length of 0.8 μsec, and the data field is preceded by a guard interval having a length of 0.8 μsec.
2. The device of claim 1, wherein the 
first and second preambles are time domain representations of a first and second sequence, respectively, and wherein the first and second sequences are generated based on a basic sequence, the basic sequence comprising, as its elements, Ax{ 1, 1, -1, 
-1, 1, 1, -1, 1, -1, 1, 1, 1, 1, 1, 1, -1, -1,
1, 1, -1, 1, -1, 1, 1, 1, 1, 0, 1, -1, -1, 1, 
1, -1,1, -1, 1, -1, -1, -1, -1, -1, 1, 1,
 -1, -1, 1, -1,1, -1, 1, 1, 1, 11, where A is a non-zero real-valued coefficient, and wherein the second sequence is equal to a sequence obtained by changing values of some, but not all, elements of the basic sequence.
2. The apparatus of claim 1, wherein the first and second preambles are time domain representations of a first and second sequence, respectively, and wherein the first and second sequences are generated based on a basic 
sequence, the basic sequence comprising, as its elements, A×{1, 1, −1, −1, 1, 1, −1, 1, −1, 1, 1, 1, 1, 1, 1, −1, −1, 1, 1, −1, 1, −1, 1, 1, 1, 1, 0, 1, −1, −1, 1, 1, −1, 1, −1, 1, −1, −1, −1, −1, −1, 1, 1, 
−1, −1, 1, −1, 1, −1, 1, 1, 1, 1}, where A is a non-zero real-valued coefficient, and wherein the second sequence is equal to a sequence obtained by changing values of some, but not all, elements of the basic sequence.
3. A wireless communication method, the method comprising: generating a frame, the frame comprising: a first preamble, a second and a third preambles positioned subsequent to the first preamble, a first bit stream positioned between the second preamble and the third preamble, and a data field positioned subsequent to the third preamble; and transmitting the frame, wherein the first bit stream comprises information about 
whether or not the frame is transmitted using space time block coding, the first bit stream comprising at least one bit, 
wherein the third preamble comprises a fourth preamble and a fifth preamble, wherein the second preamble is preceded by a guard interval having a length of 1.6 μsec, the first bit stream is preceded by a guard interval having a length of 0.8 μsec, the fourth preamble is preceded by a guard interval having a length of 0.8 μsec, fifth preamble is preceded by a guard interval having a length of 0.8 μsec, and the data field is preceded by a guard interval having a length of 0.8 μsec.
3. A wireless communication method, the method comprising: generating a frame, the frame comprising: a first preamble, a second and a third preambles positioned subsequent to the first preamble, a first bit stream positioned between the second preamble and the third preamble, and a data field positioned subsequent to the third preamble; and transmitting the frame, wherein: the first bit stream comprises information 
indicating whether or not the frame is transmitted using space time block coding, the first bit stream comprising at least one bit, the third preamble comprises a fourth preamble and a fifth preamble, and the second preamble is preceded by a guard interval having a length of 1.6 μsec, the first bit stream is preceded by a guard interval having a length of 0.8 μsec, the fourth preamble is preceded by a guard interval having a length of 0.8 μsec, fifth preamble is preceded by a guard interval having a length of 0.8 μsec, and the data field is preceded by a guard interval having a length of 0.8 μsec.
4. The method of claim 3, wherein the first and second preambles are time domain representations of a first and second sequence, respectively, and wherein the first and second sequences are generated based on a basic sequence, the basic sequence comprising, as its elements, Ax{ 1, 1, -1, 
-1, 1, 1, -1, 1, -1, 1, 1, 1, 1, 1, 1, -1, -1,
1, 1, -1, 1, -1, 1, 1, 1, 1, 0, 1, -1, -1, 1,
1, -1,1, -1, 1, -1, -1, -1, -1, -1, 1, 1,
-1, -1, 1, -1, 1, -1, 1, 1, 1, 1,1} where A is a non-zero real-valued coefficient, and wherein the second sequence is equal to a sequence obtained by changing values of some, but not all, elements of the basic sequence.
4. The method of claim 3, wherein the first and second preambles are time domain representations of a first and second sequence, respectively, and wherein the first and second sequences are generated based on a basic 
sequence, the basic sequence comprising, as its elements, A×{1, 1, −1, −1, 1, 1, −1, 1, −1, 1, 1, 1, 1, 1, 1, −1, −1, 1, 1, −1, 1, −1, 1, 1, 1, 1, 0, 1, −1, −1, 1, 1, −1, 1, −1, 1, −1, −1, −1, −1, −1, 1, 1,
 −1, −1, 1, −1, 1, −1, 1, 1, 1, 1}, where A is a non-zero real-valued coefficient, and wherein the second sequence is equal to a sequence obtained by changing values of some, but not all, elements of the basic sequence.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Hammerschmidt (US 20050288062 A1) discloses method and apparatus for selecting a transmission mode based upon packet size in a multiple antenna communication system.
Crawford (US 20020160737 A1) discloses method and apparatus for diversity antenna branch selection.
Gummadi (US 20050054313 A1) discloses scalable and backwards compatible preamble for OFDM systems.
Hosur (US 7050768 B2) discloses signal field controller, method of controlling and MIMO transmitter employing the same.
Gardner (US 20050233709 A1) discloses modified preamble structure for IEEE 802.11a extensions to allow for coexistence and interoperability between 802.11a devices and higher data rate, MIMO or otherwise extended devices.
Mujtaba (US 20050276347 A1) discloses method and apparatus for preamble training in a multiple antenna communication system.
Kriedte (US 20060002487 A1) discloses methods and apparatus for parametric estimation in a multiple antenna communication system.
Seto (US 20050163244 A1) discloses wireless transmitting method, wireless transmitting device, wireless receiving method, wireless receiving device.
Mujtaba (US 7366250 B2) discloses method and apparatus for improved efficiency in an extended multiple antenna communication system.
Perahia (US 7352688 B1) discloses high data rate wireless bridging.
Aoki (US 20050163081 A1) discloses wireless transmitting and receiving device and method.
Nanda (US 20050135284 A1) discloses high speed media access control.
Yu (US 10932155 B2) discloses apparatus for transmitting and receiving data to provide high-speed data communication and method thereof.
Liu, “A MIMO system with backward compatibility for OFDM based WLANS” 2003.
Larsson, “Preamble design for multiple-antenna OFDM-based WLANs with null subcarriers” Publisher IEEE Signal Processing Letters Page(s): 285 – 288 Date of Publication: November 2001.
Boer, “Backwards compatibility. How to make a MIMO-OFDM system backwards compatible and coexistence with 11a/g at the link level. September 2003.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636